MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 20, 2013, the cause upon appeal to
revise or reverse your judgment between

IBS Asset Liquidations LLC f/k/a Icon Building Systems, LLC, Appellant

V.

Servicios Multiples Del Norte SA de CV, Appellee

No. 04-13-00273-CV and Tr. Ct. No. 2012-CI-06095

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
denying appellant’s motion to compel arbitration is REVERSED and the cause
is REMANDED to the trial court for further proceedings. It is ORDERED that
appellant recover its costs of appeal from appellee.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 28, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00273-CV

                  IBS Asset Liquidations LLC f/k/a Icon Building Systems, LLC

                                                     v.

                             Servicios Multiples Del Norte SA de CV

        (NO. 2012-CI-06095 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
SUPPLEMENTAL CLERK'S
RECORD                            $107.00   PAID            LAURA PENA
MOTION FEE                         $10.00   E-PAID          MELANIE H. PHIPPS
CLERK'S RECORD                     $80.00   PAID            LAURA PENA
INDIGENCY FILING FEE               $25.00   E-PAID          HOHMANN TAUBE SUMMERS
FILING                            $100.00   E-PAID          HOHMANN TAUBE SUMMERS
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          HOHMANN TAUBE SUMMERS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 28, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853